DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski (US 2012/0204469).
In regards to claim 1, Kowalski teaches a rod clasp (fig. 1, element 50); a leg fitting (fig. 4, element 30) formed on the rod clasp; and at least one leg (fig. 4, element 10) attached to the rod clasp with the leg fitting.
In regards to claim 3, Kowalski teaches a light (fig. 4, element 44) formed on an exterior of the rod clasp; and a switch (fig. 4, element 33) connected to the light.
In regards to claim 5, Kowalski teaches at least two subsections wherein the at least two subsections are telescoping (fig. 4, element 14; para. 0034). 
In regards to claim 6, Kowalski teaches at least one of: a shell clamp; a snap clip; a c-clamp; a lever clamp; a hinge and level clamp; and a hook clamp (fig. 5C). 
In regards to claim 7, Kowalski teaches a bushing (fig. 5C, element 56) arranged between a rod and the rod clasp (fig. 5C, element 55). 
In regards to claim 8, Kowalski teaches at least one ground spike formed on an end of the at least one leg (fig. 4, element 29).
In regards to claim 9, Kowalski teaches a spring formed in the leg fitting, the spring being configured to bias the at least one leg into one of a deployed position and a stored position (element 74, paragraph 0059).
In regards to claim 10, Kowalski teaches a fishing rod (fig. 1, element 2), wherein the rod clasp (fig. 1, element 50) is installed on the fishing rod.
In regards to claim 11, Kowalski teaches a rod clasp (fig. 1, element 50); a bushing (fig. 5C, element 52) arranged between a rod and the rod clasp; a leg fitting (fig. 4, element 30) formed on said rod clasp; at least one leg (fig. 4, element 10) attached to the rod clasp with the leg fitting and a spring formed in the leg fitting (element 74), the spring being configured to bias the at least one leg into one of a deployed position and a stored position (paragraph 0059).
In regards to claim 14, Kowalski teaches at least two subsections wherein the at least two subsections are telescoping (fig. 4, element 14; para. 0034); and at least one ground spike (fig. 4, element 29) formed on an end of the least one leg.
In regards to claim 15, Kowalski teaches at least one of: a shell clamp; a snap clip; a c-clamp; a lever clamp; a hinge and level clamp; and a hook clamp (fig. 5C).
In regards to claim 16, Kowalski teaches a fishing rod (fig. 1, element 2), wherein the rod clasp (fig. 1, element 50) is installed on the fishing rod.
In regards to claim 17, Kowalski teaches a fishing rod (fig. 1, element 2); a leg fitting (fig. 4, element 30) formed on said fishing rod; at least one leg (fig. 4, element 10) attached to the rod with the leg fitting; and a spring element 74) formed in the leg fitting, the spring being configured to bias the at least one leg into one of a deployed position and a stored position (paragraph 0059).
In regards to claim 18, Kowalski teaches a rod clasp (fig. 1, element 50), wherein the rod clasp further comprises at least one of: a shell clamp; a snap clip; a c-clamp; a lever clamp; a hinge and level clamp; and a hook clamp (fig. 5C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Hope (US 2009/0158635).
In regards to claim 2, Kowalski fails to teach a strike indicator formed on an exterior of the rod clasp.
Hope teaches a strike indicator (fig. 1, element 10; para. 0029) formed on an exterior of the rod clasp (fig. 1, element 20).
It would have been prima facie obvious of the claimed invention before the effective filing date to have included the invention of Kowalski with Hope. Doing so would have included a strike indicator for the rod stand apparatus of Kowalski. This would have allowed the rod stand to have multiple uses and be a more flexible, and therefore, a needed, product.
In regards to claim 4, Kowalski fails to teach a speaker formed on an exterior of the rod clasp.
Hope teaches a speaker (fig. 1, element 10 and element 50; para. 0059) formed on an exterior of the rod clasp (fig. 1, element 20).
It would have been prima facie obvious of the claimed invention before the effective filing date to have included the invention of Kowalski with Hope. Doing so would have included a strike indicator for the rod stand apparatus of Kowalski. This would have allowed the rod stand to have multiple uses and be a more flexible, and therefore, a needed, product.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Hope.
In regards to claim 12, Kowalski fails to teach a strike indicator formed on an exterior of the rod clasp.
Hope teaches a strike indicator (fig. 1, element 10; para. 0029) formed on an exterior of the rod clasp (fig. 1, element 20).
It would have been prima facie obvious of the claimed invention before the effective filing date to have included the invention of Kowalski with Hope. Doing so would have included a strike indicator 
In regards to claim 13, Kowalski teaches a light (fig. 4, element 44) formed on an exterior of the rod clasp; a switch (fig. 4 element 33) connected to the light.
Kowalski fails to teach a speaker formed on an exterior of the rod clasp.
Hope teaches a speaker (fig. 1, element 10 and element 50; para. 0059) formed on an exterior of the rod clasp (fig. 1, element 20).
It would have been prima facie obvious of the claimed invention before the effective filing date to have included the invention of Kowalski with Hope. Doing so would have included a strike indicator for the rod stand apparatus of Kowalski. This would have allowed the rod stand to have multiple uses and be a more flexible, and therefore, a needed, product.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Hope.
In regards to claim 19, Kowalski teaches a light (fig. 4, element 44) formed on an exterior of the rod clasp; a switch (fig. 4, element 33) connected to the light.
Kowalski fails to teach a strike indicator formed on an exterior of the rod clasp, and a speaker formed on an exterior of the rod clasp.
Hope teaches a strike indicator (fig. 1, element 10; para. 0029) formed on an exterior of the rod clasp, and a speaker (fig. 1, element 10 and element 50; para. 0059) formed on an exterior of the rod clasp.
It would have been prima facie obvious of the claimed invention before the effective filing date to have included the invention of Kowalski with Hope. Doing so would have included a strike indicator 
In regards to claim 20, Kowalski, as modified, teaches the rod clasp is installed on the fishing rod (Kowalski-fig. 1, element 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of fishing rod stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644